Citation Nr: 9927897	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-23 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1. Entitlement to an increased evaluation for right knee 
disorder, currently evaluated at 20 percent disabling.

2.  Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The appellant served on verified active duty from April 1985 
to June 1996.  He had an earlier 2 year period of active duty 
that is not verified.  In view of the holdings as discussed 
below, there is no need for verification of that period of 
service.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a rating decision of the San Juan, Puerto 
Rico, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1. The RO has developed all evidence necessary for an 
equitable disposition of both of the veteran's claim.

2. There is no competent evidence that the veteran has a 
bilateral hearing loss disability for VA purposes.

3. Objective findings of the appellant's right knee disorder, 
during the appeals period, include crepitation, mild 
degenerative joint disease, and S/P arthroscopy with 
meniscectomy.  There is some guarding of movement noted, and 
the patellar grind test and the McMurray's test are positive.  
However, the appellant displays no edema, effusion, 
instability, weakness, redness, heat or abnormal movement.  
The appellant has full range of motion of the right knee.

4. There is no objective clinical evidence of any recurrent 
subluxation or severe lateral instability of the knee.



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for right knee disability are not met at any time 
during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.71, 4.71a, Diagnostic Codes 5257, 5258, 
5260, 5261 (1998).

2.  The claim for a bilateral hearing loss disability is not 
well grounded. 38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.
Right Knee Disorder

As a preliminary matter, the Board finds that the appellant's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the appellant 
has presented a claim which is not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to such claim.  Generally, an allegation 
that a service-connected disability has increased in severity 
is sufficient to establish well groundedness.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  

Likewise, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, such that no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
The evidentiary assertions of the veteran are presumed 
credible for making this determination.  In adjudicating 
well-grounded claims, the Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to service connection has been established already and an 
increase in the disability rating at issue, the present level 
of disability is of present concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (see 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
clinical evidence of the present level of disability is the 
VA examination of June 1998.  In this case, as the rating is 
the initial rating assigned, consideration of the appropriate 
rating also includes whether there is any basis for 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, all pertinent evidence for the appeal period 
will be considered.

The RO has currently rated the appellant's right knee 
condition under DC 5258, for dislocation of the semilunar 
cartilage.  In addition, the Board will consider DCs 5257, 
5260 and 5261.  Under DC 5257, severe recurrent subluxation 
or lateral instability of the knee warrants a 30 percent 
evaluation, and moderate recurrent subluxation or lateral 
instability of the knee warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, DC 5257 (1998).  Under DC 5258, an 
evaluation of 20 percent is warranted when the semilunar 
cartilage is dislocated with frequent episodes of 
"locking," pain and effusion into the joint.  38 C.F.R. 
§ 4.71a, DC 5258 (1998).

Diagnostic Code 5260 provides that leg flexion limitation of 
15 degrees warrants a 30 percent evaluation; limitation of 30 
degrees warrants a 20 percent evaluation; limitation of 45 
degrees warrants a 10 percent evaluation; and limitation of 
60 degrees warrants a 0 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5260 (1998).
DC 5261 provides that leg extension limitation of 45 degrees 
warrants a 50 percent evaluation; limitation of 30 degrees 
warrants a 40 percent evaluation; limitation of 20 degrees 
warrants a 30 percent evaluation; limitation of 15 degrees 
warrants a 20 percent evaluation; limitation of 10 degrees 
warrants a 10 percent evaluation; and limitation of 5 degrees 
warrants a 0 percent evaluation.  38 C.F.R. § 4.71a, DC 5261.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1996).  The General 
Counsel of the VA has entered a Precedent Opinion to the 
effect that where a knee disorder is rated on subluxation or 
lateral instability, a separate rating is for consideration 
where there is arthritis with limitation of motion.  See 
VAOPGCPREC 23-97 (July 1, 1997).  For such rating to apply 
the service connected knee disorder would include arthritis.

A review of the most recent clinical evidence of record, 
which is the most probative evidence to consider in 
determining the appropriate current disability rating to be 
assigned under the holding in Francisco, supra, does not 
reflect that a rating higher than 20 percent for the right 
knee disorder is warranted.

During his most recent VA examination of June 1998, the 
appellant complained of pain around the right knee joint, 
swelling and heat.  On examination, the knee exhibited full 
range of motion with pain.  The examining physician found no 
edema, effusion, instability, weakness, redness, heat or 
abnormal movement.  He noted crepitation, and x-ray showed 
mild degenerative joint disease.  There was some guarding of 
movement noted, and the patellar grind test and the 
McMurray's test were both positive.  The examiner noted that 
there was no functional impairment on the appellant's job.  
Diagnosis was degenerative joint disease in the right knee 
and S/P arthroscopy with meniscectomy.  

The Board also notes that a March 1996 examination at the San 
Juan VA showed that the appellant had a small right knee 
joint effusion.  A July 1996 examination at the San Juan VA 
revealed that the appellant had moderate crepitus of the 
right knee joint.  He had a positive patellar grinding test 
on the right knee, and tenderness to palpation on 
infrapatellar bursa, patellar tendon and medial meniscus 
area.  He had mild medial instability of the right knee upon 
stress varus.  There was no anterior or posterior instability 
of the right knee joint and anterior and posterior drawer 
tests were negative.  The appellant had normal muscle 
strength in all muscles of the right knee and a full range of 
motion of the right knee.

An October 1996 report from the San Juan VA showed bilateral 
asymmetrical narrowing of the middle knee joint compartment 
with sclerosis of the articular tibial plateau.  These 
findings were consistent with degenerative disease.  The 
treating physician also found small enthesophytes in the 
intercondylar eminences.  The soft tissues were unremarkable.  
At that time, the appellant complained of recurrent swelling, 
pain and locking.  

The Board is of the opinion, based on a review of the above 
evidence of record, that the criteria for a rating in excess 
of 20 percent have not been met for any of the time period in 
question.  The medical reports described above do not 
indicate that the appellant suffers from recurrent 
subluxation or sever lateral instability of the knee.  
Furthermore, the appellant has full range of motion of his 
knee.

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, and incoordination. DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  However, as 38 C.F.R. § 4.71a, 
Code 5257 is not predicated on loss of range of motion, these 
provisions do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  Even if they did apply, the medical evidence is 
insufficient to warrant an increased rating.  As noted above, 
on VA examination in June 1998, the veteran walked with a 
normal gait and there was no evidence of loss of strength or 
disuse.  There was no evidence indicating the need for 
restrictions in regard to the veteran's activities concerning 
his right knee.  Under the circumstances, the Board believes 
that any functional loss of the right knee is adequately 
reflected in the current 20 percent rating.

In addition, the Board has considered the provisions 
concerning painful motion under 38 C.F.R. § 4.59.  However, 
as noted, the post-service record is absent any evidence of 
limitation of motion.  The Board notes that the June 1998 VA 
examination showed evidence of moderate pain upon motion of 
the right knee.  The current rating under DC 5258 
contemplates pain and effusion into the joint.  Therefore, 
the Board finds no evidentiary basis to assign a higher 
rating under the provisions of 38 C.F.R. § 4.59.

The Board has also considered 38 C.F.R. § 3.321 which 
provides that in exceptional cases, when the evaluations 
provided by the rating schedule are found inadequate, an 
extraschedular evaluation commensurate with the average 
earnings capacity impairment due exclusively to the service-
connected disability may be approved provided the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. The findings in this case, however, do not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  It is observed that the veteran has no functional 
impairment on his job as a mail processor.  At the time of 
his June 1998 VA examination, he had been working for nine 
months and had been absent only once or twice.  Under such 
circumstances, the Board finds that the impairment resulting 
from the veteran's right knee disorder is adequately 
compensated by a 20 percent rating, and the provisions of 38 
C.F.R. § 3.321 are applicable.

The Board has considered the veteran's written statements 
that his right knee disorder is worse than currently 
evaluated.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  These requirements for the 
consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.  The Board has considered these provisions, taking 
into consideration the objective findings as well as the 
subjective statements of the veteran, and finds that his 
right knee disorder warrants no more than a 20 percent 
evaluation.


II.
Bilateral Hearing Loss

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. App. 279 
(1997).  The duty to assist under 38 U.S.C.A. § 5107(a) is 
triggered only after a well-grounded claim is submitted.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); Peters v. 
Brown, 6 Vet. App. 540, 546 (1994).  Evidentiary assertions 
by the person who submits a claim must be accepted as true 
for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19 (1993).

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  For a service-connected claim to be well-
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343- 
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1998).  Further, to establish service 
connection for a hearing loss disability, the veteran is not 
obliged to show that his hearing loss was present during 
active military service.  However, if there is insufficient 
evidence to establish that a claimed chronic disability was 
present during service, the evidence must establish a nexus 
between his current disability and his inservice exposure to 
loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

After a review of the evidence, the Board must conclude that 
the evidence does not demonstrate that a bilateral hearing 
loss disability, as defined by the regulation, is currently 
shown.  Since service connection cannot be granted for a 
"disability" that is not shown to exist, the Board must 
accordingly find that a claim for service connection for such 
a disability is not well grounded and, therefore, must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) (en 
banc).

In the most recent VA audio examination report dated in March 
1998, the veteran complained of tinnitus and hearing loss.  
He related a history of occupational noise exposure related 
to his military duties while in service.  Pure tone 
thresholds, in decibels at 500, 1000, 2000, 3000, and 4000 
Hertz, were 10, 5, 10, 15, 20, respectively in the right ear, 
and 10, 5, 5, 5, 20, in the left ear.

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The examiner concluded that hearing was within normal limits, 
bilaterally. 

It must be emphasized that the medical evidence of record 
does not show that a bilateral hearing loss disability, as 
defined by regulation, is exhibited at this time.  Since, as 
previously discussed, service connection cannot be granted 
for a disability that is not currently manifested, the Board 
must find that the veteran has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that service connection for a bilateral hearing 
loss disability could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
see also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that his claim for service 
connection for a bilateral hearing loss disability is not 
well grounded and is therefore denied, in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) in Edenfield.

The Court has held that, when a claimant fails to submit a 
well-grounded claim under 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999), VA has a duty to under 38 U.S.C.A. § 5103(a) 
(West 1991 & Supp. 1999) to advise the claimant of the 
evidence required to complete the application.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the Board finds 
that this procedural consideration has been satisfied.  In 
particular, the Board notes that the statement of the case 
adequately advised him of the types of evidence lacking, 
which he should submit for well grounded claim, effectively 
putting him on notice that additional evidence would be 
required to allow the claim.  The Board has examined all the 
evidence of record with a view toward determining whether the 
veteran notified VA of the possible existence of information 
which would render his claim plausible.  However, the Board 
finds no such information present.  See Beausoleil v. Brown, 
8 Vet. App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).


ORDER

Entitlement to an increased evaluation for right knee 
disorder, currently evaluated at 20 percent disabling, is 
denied.

Service connection for a bilateral hearing loss disability is 
denied on the basis that the claim is not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

